Title: To George Washington from Tobias Lear, 5 June 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia June 5th 1791

Since I had the honor of writing to you on the 29 of last month, the two Platteaux, which Mr G. Morris sent from France, have arrived. One of them has received a slight fracture in the corner; but it has injured it very little.

In my letter of the 22d of may I mentioned that Hercules was to go on to Mount Vernon a few days after that. When he was about to go, somebody, I presume, insinuated to him that the motive for sending him home so long before you was expected there, was to prevent his taking the advantage of a six months residence in this place. When he was possessed of this idea he appeared to be extremely unhappy—and altho’ he made not the least objection to going; yet, he said he was mortified to the last degree to think that a suspicion could be entertained of his fidelity or attachment to you. and so much did the poor fellow’s feelings appear to be touched that it left no doubt of his sincerity—and to shew him that there were no apprehensions of that kind entertained of him, Mrs Washington told him he should not go at that time; but might remain ’till the expiration of six months and then go home—to prepare for your arrival there. He has accordingly continued here ’till this time, and tomorrow takes his departure for Virginia.
The Gentleman to whom you sold your Kanawa Lands is now in this place, and told me yesterday that he had purchased a Seat called Springsbury situated between Bush Hill & Mr Morris’ farm—and from another quarter I was informed he was to give eight thousand pounds for it with about 65 acres of land. This looks as if there was some confidence placed in him, and is a virtual contradiction of some accounts which I had the honor to transmit to you. He tells me it is his intention to build pretty extensively upon that place, in order to receive & accommodate such French Gentlemen as may come over here with their families to settle in the Western County (of whom he says he expects a considerable number this summer) until the Gentlemen can go out into that Country with their settlers & make such accommodations for their Ladies & children as will prevent those severe inconveniencies which have already been felt by some who have carried their families into the wilderness without having any previous accommodations made for them. He further says that for several years hence he shall find it necessary for him to be nearly half the time in this part of the Country in order to fecilitate the arrangements which he shall make for his settlements, and that this is another cause for becoming a purchaser here. I hope too many plans may not prove injurious to him.
In a vessel which arrived from Havre de Grace last week was

a quantity of wine which Mr Jefferson had ordered for your use & his own. But as he is still out of town it cannot be divided till his return which is expected the latter part of this week.
We have lately experienced a spell of excessive hot weather for the season. The Thermomiter stood for 5 days between 87 & 90 degrees. Since that time we have been favored with abundant & refreshing showers which have cheered the heart of the farmer and braced up the relaxed frame of the citizen. The prospect of Crops is very pleasing hereabouts. In Jersey the Hessian fly is said again to have made its ravages in the wheat.
On the 1st Instant, at the request of the Secretary of the Treasury, I delivered to him Commissions filled up with the following persons-—viz.
Drury Ragsdale, as Inspector of the Revenue for Survey No. 1 in the district of Virginia.
Edward Stevans, as ditto for Survey No. 2. in do.
Mayo Carrington, as ditto for Survey No. 3. in do.
Thomas Newton, as ditto for Survey No. 4. in do.
Edward Smith, as ditto for Survey No. 5. in do.
James Brackenridge, as Inspector for Survey No. 6 in ditto.
As the Secretary of State was absent when the seal of the United States was affixed to these Commissions they were not countersigned by him as is customary. This, however, does not make them less valid.
Mrs Lear Joins me in sentiments of respect & gratitude for you & sincere prayers for the preservation of your health—and a continuation of your happiness.
Mr Dandridge arrived here yesterday and is this day to be inoculated for the small pox, as a person who has not had it would be unsafe in this City for a single day. With the highest respect & most sincere attachment I have the honor to be Sir, Your obliged & grateful servt

Tobias Lear.

